                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

                  V.
                                    FILED
                                    MAR 2 8 2019
Demetrius Jermaine Anderson                                NO. 04-278 & 04-552
                                  KATE BARKMAN, CierK
                               By            .Den C!er!i


                                            ORDER


                  AND NOW, this   7,S,-.. day of March, 2019, it is hereby Ordered that the Clerk
shall issue a bench warrant for the arrest of defendant, DemetriusJe~Anderson, for his failure to

serve an outstanding federal sentence. Defendant shall be transported to the Federal

Detention Center in Philadelphia, PA, for designation.



                                                           AND IT IS SO ORDERED.



                                                             ~~6.")~
                                                           Paul S. Diamond, J.




benchwar.frm (9/96)
